 HERPOLSHEIMERCOMPANY413ployees, whatever the date of the election, we will direct an election inthis proceeding on a date when a representative number of employeesare determined by the Regional Director to be actually employedby the Employer .9[Text of Amended Direction of Election omitted from publica-tion in this volume.]9 See :Evan Hall Sugar Cooperative,Inc.,WVNLRB12,58;San Joaquin Compress andWarehouse Company, supra.HERPOLSHEIMER COMPANYandRETAIL CLERKS UNION,LOCAL 1682,RETAILCLERKS INTERNATIONAL ASSOCIATION, AFL, PETITIONER.Case No. 7-RC-1863.March 9,1953Supplemental Decision and Certification of Results of ElectionOn October 9, 1952, the Board 1 issued a Decision and Directionof Election in the above-entitled proceeding?Thereafter, and pur-suant thereto, the Regional Director for the Seventh Region, on No-vember 3, 1952, conducted an election by secret ballot among certainemployees of the Employer.Upon the conclusion of the election,a tally of ballots was furnished the parties in accordance with theRules and Regulations of the Board.The tally shows that of approximately 422 eligible voters, 405 castballots, of which 125 were for the Petitioner and 253 were againstthe Petitioner.There were 27 challenged ballots.The challengesare not sufficient in number to affect the results of the election.Thereafter, on November 6, 1952, the Petitioner filed timely objec-tions to the conduct of the election, alleging that (1) the Employerby the sending of a letter to all employees intimidated and coercedthe employees; (2) the Employer relegated certain employees to reg-ular part-time status and increased their wages after the filing ofthe petition; and (3) the Employer included a number of ineligiblepersons on the eligibility list.Thereafter, on January 21, 1953, the Regional Director, havingconducted an investigation, issued his report on objections. In hisreport, the Regional Director found no merit in the Petitioner'sobjections of November 6, 1952, and recommended that they be over-ruled.No exceptions have been filed by either of the parties to theRegional Director's findings and recommendations with respect to3Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with the supplemental proceedings in this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].2 100 NLRB 1452.103 NLRB No. 19. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese objections.Accordingly, we adopt the findingsand recom-mendations of the Regional Director and overrule these objections.The Regional Director, however, included in his reportcertainfindings and recommendations with respect to a fourth objectionraised by the Petitioner on November 17, 1952, after the period forfiling objections had closed.The Regional Director found that thefourth objection raised substantial and material issues with respectto the conduct of the election and recommended that the election beset aside.Thereafter, on January 30, 1953, the Employer filedexceptionsto the Regional Director's report, alleging,inter alia,that the fourthobjection of the Petitioner was not timely presented.We agree, andfind, therefore, that the fourth objection was not properly withinthe scope of the Regional Director's investigation and report 3We make no findings on the merits of this objection.Accordingly,the Employer's exceptions to the fourth objection are hereby sustained.As the Petitioner failed to secure a majority of the valid ballotscast,we shall certify the results of the election.Certification of Results of ElectionIT IS HEREBY CERTIFIED that a majority of the valid ballots has notbeen cast for Retail Clerks Union, Local 1682, Retail Clerks Inter-national Association, AFL, and that the said labor organization isnot the exclusive representative of the employees of the Employerin the unit heretofore found by the Board to be appropriate, withinthe meaning of Section 9 (a) of the National Labor Relations Act.6 SafetyMotorTransit Corporation,83 NLRB 892.MossPLANINGMILLCo.andINTERNATIONALWOODWORKERS OFAMERICA,CIO.Case.No. 11-CA-308 (formerly34-CA 308).March 10, 1953Decision and OrderOn April 29, 1952, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and (3) of the LaborManagement Relations Act, as amended, and recommending that theRespondent cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices in violation of Section103 NLRB No. 61.